Citation Nr: 0608073	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

The veteran and his spouse provided testimony in support of 
the veteran's appeal at a video conference hearing that was 
chaired by the undersigned Veterans Law Judge in January 
2006.  A transcript of that hearing has been associated with 
his claims folder.


FINDINGS OF FACT

The veteran most likely was exposed to excessive noise during 
service, there is no evidence of any post-service excessive 
noise exposure, the veteran has a current hearing loss 
disability, as defined for VA purposes, and the evidence as 
to whether the current hearing loss disability is due to 
service is in relative equipoise.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted in November 2000, describes VA's duties to notify and 
assist claimants in substantiating their claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to further aid the veteran 
in substantiating his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The veteran's discharge form reveals that his military 
occupational specialty (MOS) while on active duty was 
military policeman (MP) and that he was qualified to fire a 
30-caliber rifle.  The veteran's service medical records are, 
however, silent as to the manifestation of bilateral hearing 
loss.  On separation medical examination in December 1946, 
the veteran was reported to have normal ("15/15") hearing 
in both ears.

A December 2002 private medical record shows an impression of 
decreased auditory acuity and the physician's comment that 
the veteran would like to see an ENT (ear, nose, and throat 
specialist) doctor "to get that checked out."

Records from a private audiologist, dated in January 2003, 
reveal a diagnosis of bilateral sensorineural hearing loss, 
moderate, "with a descending pattern typical of familial or 
noise exposure or possibly systemic disease."  They also 
indicate that the veteran was currently on an honor guard 
rifle team and that he had reported noise exposure while on 
airborne duty in Germany during World War II.  These records 
also confirm the current manifestation of hearing loss in 
both ears, for VA purposes, as they show levels of hearing 
loss of at least 40 decibels in both ears.

On VA audiological examination in September 2005, the veteran 
reported a one-year history of inservice aircraft noise as a 
paratrooper and denied post-service occupational and 
recreational noise exposure, including lawn mower, weed 
eater, and hunting-related noise exposure.  An audiological 
test revealed hearing loss levels of at least 40 decibels in 
all frequencies in both ears and the examiner gave an 
impression of moderate to moderately severe, gradually 
sloping sensorineural hearing loss in both ears.  He also 
expressed his opinion that the veteran's hearing loss "is 
not caused by or [as] a result of [the] military," as there 
was "no mention of [a] hearing problem [while] in [the] 
military" and "hearing tests [had been] normal [while] in 
[the] military."

At the January 2006 hearing before the undersigned, the 
veteran testified that he did not have any occupational noise 
exposure prior to service and that, while training to become 
an MP during service, he fired between 3,000 and 4,000 rounds 
of ammunition from M30 carbines, M60 and .50 machine guns, 
and 4.2 mortars.  He again denied any occupational noise 
exposure after service and clarified that his post-service 
participation in rifle drill and funeral ceremonies with the 
DAV did not involve his firing of a rifle.

The veteran's spouse testified at the January 2006 hearing 
that they had been married since 1954 and that the veteran 
had been complaining of hearing loss for the entire 50-plus 
year period during which they had been married.  She 
explained his not having sought any treatment for his hearing 
loss earlier by indicating that he had merely adamantly 
refused to wear a hearing aid while he was young.

After the hearing, the Board received the following medical 
opinion from Dr. J.A., the veteran's private physician:

It is my professional medical opinion, 
that after review of service and medical 
records, it is at least as likely as not, 
[that the veteran]'s high frequency 
sensorineural hearing loss, is related to 
his exposure to small arms fire, machine 
gun fire and mortar fire while serving as 
a Military Policeman and during his 
training for the invasion of Japan.

As shown above, the veteran had an MOS during service that 
presumably exposed him to hearing loss-inducing noise, and he 
has testified that he has not had any occupational or 
recreational noise exposure after service.  His assertions, 
as well as those from his spouse, to include his spouse's 
report of a 50-plus year history of hearing loss 
difficulties, are found to be credible.

In regards to the question of whether the current bilateral 
hearing loss is etiologically related to service, the Board 
finds that the evidence in this case is in relative 
equipoise.  When the evidence is in relative equipoise, VA is 
required to resolve reasonable doubt in the veteran's favor.  
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the 
veteran's bilateral hearing loss is most likely the result of 
inservice noise exposure.  Service connection for bilateral 
hearing loss is therefore warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


